       Case 8:19-cv-02523-TPB-AAS Document 105-2 Filed 01/28/21 Page 1 of 1 PageID 671


Rachel Kaufman

From:                Gregg Strock <Gregg.Strock@gmlaw.com>
Sent:                Tuesday, December 22, 2020 12:13 PM
To:                  Avi Kaufman
Cc:                  Rachel Kaufman; John P. Kelly; buddy@tampaesq.com; Jeffrey Backman; Khia Joseph; Lisa Webster
Subject:             Abramson v. XenCall et al. [IWOV-Active.FID13893662]
Attachments:         XENCALL_000039-XENCALL_000040.PDF; 20190801_11420625m22s_4124185679_Verification_Bryan
                     (1).MP3; 20190807_14152725m43s_8883134482-4124185679_NotLogged_Stefan (1).MP3


All,

Pursuant to Fed. R. Civ. P 26(e), attached is a supplemental production from Defendant XenCall.

Regards,

Gregg I. Strock, Esq.
Associate
Greenspoon Marder LLP
200 East Broward Blvd., Suite 1800
Ft. Lauderdale, Florida 33301
Office: (954) 491‐1120
Direct: (954) 527‐6252
Email: gregg.strock@gmlaw.com
http://www.gmlaw.com




GREENSPOON MARDER LLP LEGAL NOTICE
The information contained in this transmission may be attorney/client privileged and confidential. It is intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately by reply e‐mail.

Unless specifically indicated otherwise, any discussion of tax issues contained in this e‐mail, including any attachments,
is not, and is not intended to be, "written advice" as defined in Section 10.37 of Treasury Department Circular 230.

A portion of our practice involves the collection of debt and any information you provide will be used for that purpose if
we are attempting to collect a debt from you.




                                                             1
